            Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 1 of 26




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                       :   Civil Action No.
NORTHWELL HEALTH, INC.,                                :
                                                       :
                                      Plaintiff,       :   COMPLAINT
               v.                                      :
                                                       :   JURY TRIAL DEMANDED
LEXINGTON INSURANCE COMPANY and                        :
INTERSTATE FIRE & CASUALTY COMPANY.                    :
                                                       :
                                      Defendants.      :

       Plaintiff Northwell Health, Inc. (“Northwell” or “Plaintiff”), by and through its

undersigned attorneys, as and for its Complaint against Lexington Insurance Company

(“Lexington”) and Interstate Fire & Casualty Company (“Interstate,” together with Lexington

“Defendants”), alleges as follows:

                                       INTRODUCTION

       1.       This diversity action for breach of contract, declaratory relief, and breach of the

covenant of good faith and fair dealing arises out of Defendants’ refusal to provide insurance

coverage under an “all risk” property policy for Northwell’s significant property and business

interruption losses and decontamination costs arising out of the novel coronavirus outbreak and

ongoing COVID-19 pandemic. Despite issuing broad property and business interruption insurance

policies that expressly include coverage for Interruption by Communicable Disease, Defendants

have refused to compensate Northwell for its losses.

       2.       The State of New York, and more specifically the New York City metropolitan

area, was the hardest hit area in the early stages of the COVID-19 pandemic in the United States.

By the end of March 2020, New York was reporting more than 15,000 confirmed cases, with that

number doubling every three to four days. By mid-May 2020, New York had more than 375,000


                                                   1
              Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 2 of 26




confirmed cases and more than 27,500 deaths, representing nearly one out of every three COVID-

19 deaths in the country. New York has since experienced multiple waves of COVID-19, and as

of January 2021 has had over 1.3 million confirmed cases.

        3.        Northwell is New York State’s largest health care provider and private employer,

with numerous hospitals and outpatient facilities. As of mid-July 2020, Northwell’s health system

had cared for more COVID-19 patients than any other organization in the United States. Northwell

has been inundated with COVID-19 patients, and the coronavirus has been present in Northwell’s

facilities since the onset of the pandemic.

        4.        Northwell has more than 75,000 employees, including more than 18,500 nurses and

more than 4,500 employed physicians as part of more than 14,200 physicians providing care at its

facilities.

        5.        This map from Northwell’s fact sheet shows the location of Northwell’s facilities

around the New York metropolitan area:




                                                  2
            Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 3 of 26




       6.       Given the wide spread of coronavirus and Northwell’s status as a healthcare

provider, virtually all of those dots (and especially the 23 Hs) represent a building in which

coronavirus comes walking in the door every single day. Undeniable, the coronavirus was and

remains present in the air and on surfaces.

       7.       All of Northwell’s employees have been on the front lines to contain COVID-19’s

spread and save the lives of New Yorkers, administering tests, monitoring those infected but not

requiring hospitalization, and doing everything in their power to heal those requiring inpatient

treatment in hospital rooms or intensive care units, whether by providing direct medical care or

the administrative facilities support.

       8.       While devoting resources to combat this unprecedented healthcare crisis, including

mounting costs to clean and disinfect its premises, Northwell has simultaneously suffered

significant business interruption losses, including but not limited to losses from the suspension of

Northwell’s non-essential operations and reduction of revenue for procedures deemed elective.

Northwell’s costs and losses are due not only to the numerous and evolving mandates from local,

state and federal authorities as to how to clean its facilities, but also to the actual presence of

COVID-19 at Northwell’s premises, and the orders issued in response to the COVID-19 crisis,

many of which have expressly recognized that COVID-19 causes direct physical loss of and/or

damage to property (the “Orders”).

       9.       The Orders, most of which have been renewed and extended multiple times, have

devastated Northwell’s business. The suspension of Northwell’s business includes the suspension

of ambulatory physician practices and the cessation of medical procedures described as elective.

Although to a layperson the term “elective” may imply that the procedures are less serious, in the

medical community the term “elective” simply means any procedure that can be scheduled in



                                                 3
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 4 of 26




advance. Thus, the suspension of Northwell’s business activities includes a wide variety of

procedures, some of which are anything but a matter of choice.

       10.      As a health care system, Northwell had the foresight to insure against the risks

posed by pandemics that can impose a crippling strain on hospitals, medical facilities, and their

workers. More specifically, in exchange for a substantial premium, Northwell purchased property

insurance from Defendants that covers “all risks.” The policies issued by Defendants (the

“Policies”) provide a total of $1.25 billion in coverage, with Lexington covering 90% and

Interstate covering 10% on a proportionate share basis. Among other things, the Policies provide

coverage for:

      Loss resulting from the interruption of Northwell’s normal business operations;

      Loss caused by restriction of access to property, including specifically if caused by an order

       issued by a civil authority;

      Loss caused by communicable disease;

      Costs to clean and decontaminate Northwell’s premises; and

      Extra expenses incurred to continue Northwell’s business as nearly normal as practicable.

       11.      Northwell has experienced costs and losses that fall within the Policies’ coverage

as the presence of the coronavirus and the resulting COVID-19 disease have caused direct physical

loss of and/or damage to Northwell’s property covered by the Policies.

       12.      Relying on its “all risk” insurance, Northwell promptly notified Defendants and

made a claim for coverage under the Policies. Northwell provided documentation of its hundreds

of millions of dollars of covered costs and losses, answered other requests for information, and

waited for months with no decision on the claim from the Defendants.




                                                 4
          Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 5 of 26




       13.     In this time of crisis, Defendants rebuffed Northwell’s claim. After delaying for

more than six months, on October 30, 2020, Defendants notified Northwell of their determination

denying Northwell’s claim in its entirety. Among other things, Defendants stated that the

Interruption by Communicable Disease and Decontamination Cost coverage Northwell bargained

and paid for was unilaterally erased by a “pollution” exclusion endorsement and that no other

coverages were available.

       14.     Defendants’ position contravenes the plain meaning of the coverage language and

case law in New York and across the country interpreting the same or similar pollution exclusions.

Moreover, in direct contrast to other policies in the marketplace, the Policies expressly contain

coverage for communicable diseases, confirming that the presence of a virus can cause loss of or

damage to property.

       15.     Defendants have refused to pay any amounts to Northwell to date. As a result,

Northwell brings this action for breach of contract and declaratory judgment that it is entitled to

the full amount of all risks coverage for its costs and losses, and for breach of the covenant of good

faith and fair dealing due to Defendants’ knowing or reckless obfuscation of Northwell’s covered

claim without a reasonable basis.

                                          THE PARTIES

       16.     Plaintiff Northwell is a not-for-profit corporation organized under the laws of New

York with its principal place of business in New Hyde Park, New York.

       17.     Upon information and belief, Defendant Lexington is a Delaware corporation with

its principal place of business in Boston, Massachusetts. Upon information and belief, Lexington

is duly authorized to conduct insurance business in the State of New York. Upon information and

belief, Lexington, at all material times, has conducted business within the State of New York,



                                                  5
          Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 6 of 26




including engaging in the business of selling insurance, investigating claims, and/or issuing

policies that cover policyholders, property, or activities located in New York.

       18.     Upon information and belief, Defendant Interstate is an Illinois corporation with its

principal place of business in Chicago, Illinois. Upon information and belief, Interstate is duly

authorized to conduct insurance business in the State of New York. Upon information and belief,

Interstate, at all material times, has conducted business within the State of New York, including

engaging in the business of selling insurance, investigating claims, and/or issuing policies that

cover policyholders, property, or activities located in New York.

                                JURISDICTION AND VENUE

       19.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 because there is complete diversity of citizenship between the parties to this action

and because the amount in controversy exceeds $75,000, exclusive of interest and costs.

       20.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391.

                                 FACTUAL ALLEGATIONS

I.     The Coronavirus Outbreak

       21.     In December 2019, during the term of the Policies, an outbreak of an illness known

as COVID-19 caused by a novel coronavirus formally known as SARS-CoV-2 was first identified

in Wuhan, Hubei Province, China. In an event that has not occurred in more than a century, a

pandemic of global proportions then ensued, with the virus spreading quickly to Europe and then

to the United States.

       22.     From the first reported case in the United States in January 2020 to the present, the

impact of the coronavirus and resulting COVID-19 disease has been staggering on life and




                                                 6
          Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 7 of 26




property. And, specifically, the impact on health care systems who have been on the front line,

such as Northwell, has been particularly acute.

       23.     As of February 26, 2020, the Centers for Disease Control and Prevention (“CDC”)

warned that community transmission of the disease existed in the United States. The coronavirus

was spreading with no ability to trace the origins of new infections. 1 Moreover, the nature of the

novel coronavirus that causes COVID-19 has made its containment particularly challenging.

Numerous scientific studies and articles have identified that the virus can spread when droplets

from an infected person land on objects and surfaces and then, after contact with the infected

objects and surfaces, other individuals touch their eyes, nose, or mouth. 2

       24.     Coronavirus has several modes of transmission. Indeed, according to the CDC,

“everyone is at risk for getting COVID-19.” Per the CDC and World Health Organization (the

“WHO”), a person may become infected by: (1) coming into close contact (about 6 feet) with a

person who has COVID-19; (2) absorbing respiratory droplets when an infected person talks,

sneezes, or coughs; or (3) touching surfaces or objects that have the virus on them and then

touching his or her mouth, eyes, or nose. Thus, the coronavirus is present both in fluid particles

in the air, and on surfaces.

       25.     Northwell’s hospitals and medical facilities are particularly susceptible to

circumstances favorable to the spread of the virus. Given the influx of COVID-19 patients seeking



1
 CDC Confirms Possible Instance of Community Spread of COVID-19 in U.S., CDC Newsroom,
available at https://www.cdc.gov/media/releases/2020/s0226-Covid-19-spread.html.
2
 See, e.g., See How Easily COVID-19 Might Spread Through A Restaurant In This Black Light
Experiment (May 16, 2020), available at https://www.kxan.com/news/coronavirus/see-how-
easily-covid-19-might-spread-through-a-restaurant-in-this-black-light-experiment/; Aerosol and
Surface Stability of SARS-CoV-2 as Compared with SARS-CoV-2, (April 16, 2020), available at
https://www.nejm.org/doi/full/10.1056/NEJMc2004973.


                                                  7
          Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 8 of 26




medical attention at Northwell’s facilities, Northwell’s costs to sanitize its facilities and ensure the

safety of its patients and the health care workers who treat them have risen dramatically.

        26.     COVID-19 is not only highly contagious but deadly. According to the CDC, more

than 24 million Americans have contracted the disease, of which more than 400,000 have died.

        27.     Besides being deadly, the virus is challenging to contain because infected

individuals can be asymptomatic—and thus unaware that they might be spreading the virus

through the mere touching of objects and surfaces. Studies have estimated that more than 40% of

infected individuals may never develop any symptoms. 3 But even individuals who appear healthy

and present no identifiable symptoms of the disease will still spread the virus by merely breathing,

speaking, or touching objects and surfaces.

        28.     The virus also continues to evolve, making it more difficult to contain. In late

December 2020, a new strain of COVID-19 was detected, which is believed to be more contagious

and easily spread, and its presence has been confirmed in New York. Early research also suggests

the new strain may be resistant to antiviral treatment, making it more dangerous.

II.     Coronavirus Causes Direct Physical Loss of or Damage to Property

        29.     The United States reported its first COVID-19 case on January 20, and on January

30, the WHO declared the pandemic a “Public Health Emergency of International Concern.” On

March 13, 2020, the federal government declared a national emergency. Three days later, the CDC

and members of the national Coronavirus Task Force issued public guidance, styled as “30 Days

to Slow the Spread,” that advocated for the first time far-reaching social-distancing measures.




3
 Erika Edwards, Asymptomatic COVID-19 Cases May Be More Common Than Suspected, NBC
News (May 27, 2020, 12:43 PM), https://www.nbcnews.com/health/health-news/asymptomatic-
covid-19-cases-may-be-more-commonsuspected-n1215481.
                                                   8
            Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 9 of 26




       30.      By mid-March, it became clear that drastic action had to be taken to slow down the

rate of infections. Many states and local governments then began to impose sweeping restrictions

on residents’ daily lives and property to protect them and stop the spread. 4 Most states restricted

or prohibited the operation of non-essential business or required individuals to stay at home except

for essential purposes.

       31.      New York, where Northwell’s properties are located, declared a state of emergency

to limit the spread of the virus that was causing direct physical loss of or damage to property. It

issued Orders suspending or severely curtailing the operations of all non-essential or high-risk

business and permitted residents to leave their homes only for limited purposes, such as for

groceries and to perform essential jobs.      These Orders have directly impacted Northwell’s

business.

       32.      For example, New York Mayor Bill De Blasio signed a series of stay-home orders

and explained that these drastic measures were needed because of the unique characteristics of the

novel coronavirus and, of particular relevance here, stating that “the virus physically is causing

property loss and damage[.]” On March 22, 2020, New York Governor Andrew Cuomo issued

the “New York State on PAUSE” executive order, ordering the closure of all non-essential

businesses and prohibiting non-essential gatherings. This order has been extended since its initial

issuance, and the Governor, the City of New York, and counties in New York in which Northwell

operates have issued similar orders and orders bearing directly on healthcare providers. Similar

executive orders have been issued by state and municipal governments across the country and have

been renewed and amended.



4
  Jasmine C. Lee et al., See How All 50 States Are Reopening (and Closing Again), N.Y. Times
(updated July 31, 2020), https://www.nytimes.com/interactive/2020/us/states-reopen-map-
coronavirus.html.
                                                 9
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 10 of 26




       33.     The Orders have declared portions of Northwell’s properties uninhabitable due to

the threat of the spread of COVID-19 and prohibited access to those portions of Northwell’s

covered properties.

       34.     The Orders have also resulted from the physical loss of or damage to property not

owned, occupied, leased or rented by Northwell within 5 miles of Northwell’s covered properties,

which have the presence of COVID-19 and SARS-CoV-2.

       35.     Finally, the presence of COVID-19 and SARS-CoV-2 at Northwell’s covered

properties has caused and is continuing to cause physical loss of or damage to Northwell’s

properties.

       36.     Although droplets carrying the virus are not visible, they are nonetheless physical

objects, carrying a physical substance, that attach to and cause harm to property. Studies have

shown that the virus can survive on a whole range of surfaces, including stainless steel, wood,

paper, plastic, glass, ceramic, cardboard, and cloth.

       37.     And unlike many other viruses that are unable to survive for long periods of time

outside the body, the novel coronavirus is resilient and survives on surfaces for days and even

weeks. The virus thus compromises the physical integrity of the structures it permeates and poses

an imminent risk of physical loss of or physical damage to all other structures. The virus likewise

renders such structures unusable.

       38.     The WHO has specifically identified health care settings as a setting where there is

an increased chance of transmission due to the virus’ ability to infect people who come in contact

with surfaces with the virus and through certain medical procedures performed on COVID-19




                                                 10
          Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 11 of 26




patients.5 For this reason, the WHO has stated that extra precautions must be taken in health

facilities.

III.    Northwell’s Costs and Losses

        39.    When the pandemic arrived in the New York area, Northwell responded to meet it

and treat the pandemic’s patients.

        40.    Northwell faced an enormous amount of cases in the weeks after the pandemic

arrived in earnest. By March 20, the ICU of Northwell’s Long Island Jewish Medical Center in

Queens – just one of Northwell’s many facilities affected by the pandemic – was overflowing.

        41.    In addition to the tireless efforts of its employees, Northwell transformed its

facilities and operations to meet this threat, creating more than 1,600 beds, securing personal

protective equipment, and ensuring it had necessary staff ready around the clock.

        42.    During the course of the pandemic, Northwell has taken care of more than 100,000

patients diagnosed with COVID-19.

        43.    Northwell has incurred significant costs and losses caused by the coronavirus

pandemic, costs and losses that are mounting every day.

        44.    As examples of its rising costs, Northwell has incurred substantial costs in cleaning

supplies, janitorial services, and the hiring of new employees and vendors alike to keep

Northwell’s premises safe and sanitized.

        45.    While the losses have taken many forms, the most significant driver of Northwell’s

losses have been the forced cessation of elective surgeries, the closing of physician’s practices,




5
 World Health Organization, Coronavirus Disease (COVID-19): how is it transmitted?, available
at     https://www.who.int/emergencies/diseases/novel-coronavirus-2019/question-and-answers-
hub/q-a-detail/coronavirus-disease-covid-19-how-is-it-transmitted (last accessed on February 1,
2021).
                                                11
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 12 of 26




and fewer hospital admissions and visits to or uses of Northwell’s other medical facilities due to

the pandemic.

        46.     Northwell has treated COVID-19 patients at multiple locations and suffered distinct

losses at its multiple properties.

        47.     Northwell has confronted the multiple waves of COVID-19 and responded to

evolving and changing government orders and directives addressing COVID-19 and Northwell’s

response.

        48.     Northwell has also responded to the evolving strains of COVID-19, including the

new strain of COVID-19 detected in early December 2020 and expects that its costs and losses

will only continue to rise.

IV.     The Policies

        49.     In exchange for a substantial premium, Lexington sold Northwell an “All Risks”

Commercial Property Insurance Policy No. 025032100 for policy period March 1, 2018 to March

1, 2021 (the “Lexington Policy”). Lexington Policy at 3 of 98. The Lexington Policy is attached

hereto as Exhibit 1.

        50.     Likewise, Interstate sold Northwell an “All Risks” Commercial Property Policy No.

RTX200112 18 for the policy period March 1, 2018 to March 1, 2021 (the “Interstate Policy”).

Interstate Policy at 4 of 101. The Interstate Policy is attached hereto as Exhibit 2.

        51.     The Policy Limit is $1.25 billion in the aggregate, with Lexington covering 90%

and Interstate covering 10% on a quota share basis, subject to a $500,000 combined coverages

deductible per Occurrence.

        52.     Both Policies follow the same common form and endorsements.




                                                 12
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 13 of 26




       53.      The Policies are designed to cover exactly the type of costs and losses Northwell

has suffered due to the COVID-19 pandemic: costs expended to decontaminate its properties, and

losses due to interruption by communicable disease, and costs and losses arising out of the physical

loss of its property or damage to its property.

       54.      Unless damage is clearly included within a listed Limit of Liability, the Policy

Limit of the Policies is available for Northwell’s damages. Lexington Policy at 12 of 98; Interstate

Policy at 13 of 101.

       55.      The Limits of Liability in the Policies are on a per occurrence basis. Lexington

Policy at 12 of 98; Interstate Policy at 13 of 101.

       56.      “Occurrence” is defined as “any one loss, disaster, casualty, or series of losses,

disasters, or casualties, arising out of one event.” Lexington Policy at 87 of 98; Interstate Policy

at 89 of 101.

       57.      The Policies contain a broad grant of coverage for property damage and time

element coverage, stating that they cover “all risks of direct physical loss of or damage from any

cause unless excluded.” Lexington Policy at 58 of 98; Interstate Policy at 60 of 101.

       58.      The Policies’ Time Element coverage provides:

       The Company will pay for the actual Time Element loss the Insured sustains, as
       provided in the Time Element Coverages, during the Period of Liability. The Time
       Element loss must result from the necessary Suspension of the Insured's business
       activities at an Insured Location. The Suspension must be due to direct physical
       loss of or damage to Covered Property (of the type insurable under this Policy other
       than Finished Stock) caused by a Covered Cause of Loss.

       The Company will also pay for the actual Time Element loss sustained by the
       Insured, during the Period of Liability at other Insured Locations. The Time
       Element loss must result from the necessary Suspension of the Insured's business
       activities at the other Insured Locations. Such other Location must depend on the
       continuation of business activities at the Location that sustained direct physical loss
       or damage caused by a Covered Cause of Loss.



                                                  13
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 14 of 26




Lexington Policy at 21 of 98; Interstate Policy at 23 of 101.

       59.     Suspension is defined as “The slowdown or cessation of the Insured’s business

activities; or [a]s respects rental income that part or all of the Insured Location is rendered

untenantable.” Lexington Policy at 63 of 98; Interstate Policy at 65 of 101.

       60.     Covered Cause of Loss is defined as “[a]ll risks of direct physical loss of or

damage from any cause unless excluded.” Lexington Policy at 58 of 98; Interstate Policy at 60 of

101.

       61.     As part of the Policies’ Time Element coverage, the Policies cover Northwell’s

Gross Earnings and Extra Expenses.

       62.     Gross Earnings include the sum of (i) in-patient services, out-patient services, and

ambulance services; (ii) total net sales of merchandise; (iii) rental income; and (iv) other income

derived from Northwell’s business activities. Subtracted from Gross Earnings are (i) contractual

adjustments, bad debt, free services or any other discounts; (ii) supplies consisting of materials

consumed directly in supplying the service(s) sold by Northwell; (iii) merchandise sold; and (iv)

service(s) purchased from outsiders for resale, which do not continue under contract. Lexington

Policy at 22 of 98; Interstate Fire & Casualty Policy at 24 of 101.

       63.     The Declarations page does not list a sublimit for Gross Earnings.

       64.     “Extra Expenses” mean “that amount spent to continue the Insured’s business

activities over and above the expenses the Insured would have normally incurred had there been

no direct physical loss of or damage caused by a Covered Cause of Loss to Property of the type

insurable under this policy at a Location.” Lexington Policy at 23 of 98. Interstate Policy at 25 of

101.

       65.     For each occurrence, Extra Expense coverage is subject to a $500,000,000 sublimit.



                                                14
           Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 15 of 26




         66.    The Policies also include several specific special coverages with per occurrence

sublimits, including but not limited to:

    Special Coverage                                Per Occurrence Sublimit
    Interruption by Communicable Disease            $25 million
    Decontamination Costs                           $25 million
    Civil or Military Authority                     $50 million
    Ingress/Egress                                  $50 million

         67.    The Policies specifically recognize that the presence of a communicable disease

causes direct physical loss of or damage to property, and as such is a “special coverage” insured

against. Specifically, the Policies provide:

         The Company will pay for the actual Gross Earnings loss sustained by the Insured,
         as provided by this Policy, resulting from the necessary Suspension of the Insured's
         business activities at an Insured Location if the Suspension is caused by order of
         an authorized governmental agency enforcing any law or ordinance regulating
         communicable diseases and that such portions of the location are declared
         uninhabitable due to the threat of the spread of communicable disease, prohibiting
         access to those portions of the Location.

         This Policy also covers the reasonable and necessary cost incurred for the cleanup,
         removal and disposal of the actual not suspected presence of substances(s) causing
         the spread of such communicable disease and to restore the locations in a manner
         so as to satisfy such authorized governmental agency.

         This Coverage will only apply when the period of time that access is prohibited
         exceeds the time shown as Qualifying Period in the Qualifying Period clause of
         the Declarations section. If the Qualifying Period is exceeded, then this Policy will
         pay for the amount of loss in excess of the Policy Deductible, but not to exceed the
         number of consecutive days following such order as stated in the Declarations up
         to the limit applying to this Coverage.

         This Coverage will not apply to loss or damage that is payable under any other
         provision in this Policy.

Lexington Policy at 41 of 98; Interstate Policy at 43 of 101. 6




6
 The “Qualifying Period” for interruption by communicable disease is 24 hours. Lexington
Policy at 14 of 98; Interstate Policy at 16 of 101.
                                                  15
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 16 of 26




       68.     For each occurrence, the Interruption by Communicable Disease special coverage

is subject to a $25 million sublimit and 30-day time limitation.

       69.     The Policies also cover Northwell’s “Decontamination Costs” as follows:

       If Covered Property is Contaminated from direct physical loss of or damage
       caused by a Covered Cause of Loss to Covered Property and there is in force at
       the time of the loss any law or ordinance regulating Contamination due to the
       actual not suspected presence of Contaminant(s), then this Policy covers, as a
       direct result of enforcement of such law or ordinance, the increased cost of
       decontamination and/or removal of such Contaminated Covered Property in a
       manner to satisfy such law or ordinance. This Coverage applies only to that part of
       Covered Property so Contaminated due to the actual not suspected presence of
       Contaminant(s) as a result of direct physical loss or damage. The Company is not
       liable for the costs required for removing Contaminated uninsured property nor
       the Contaminant therein or thereon, whether or not the Contamination results
       from a Covered Cause of Loss.

Lexington Policy at 30 of 98; Interstate policy at 32 of 101.

       70.     Contamination and Contaminated are defined as: “Any condition of property due

to the actual presence of any foreign substance, impurity, pollutant, hazardous material, poison,

toxin, pathogen or pathogenic organism, bacteria, virus, disease causing or illness causing agent,

Fungus, mold or mildew.” Lexington Policy at 58 of 98; Interstate Policy at 32 of 101.

       71.     Contaminant(s) are defined as: “Any solid, liquid, gaseous, thermal or other

irritant, pollutant or contaminant, including but not limited to smoke, vapor, soot, fumes, acids,

alkalis, chemicals, waste (including materials to be recycled, reconditioned or reclaimed),

asbestos, ammonia, other hazardous substances, Fungus or Spores.” Lexington Policy at 58 of

98; Interstate Policy at 32 of 101.

       72.     For each occurrence, the Decontamination Costs special coverage is subject to a

$25 million sublimit.

       73.     The Policies provide coverage for “Civil or Military Authority.” Specifically, the

Policies provide:

                                                16
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 17 of 26




       The Company will pay for the actual Time Element loss sustained by the Insured,
       as provided by this Policy, resulting from the necessary Suspension of the Insured's
       business activities at an Insured Location if the Suspension is caused by order of
       civil or military authority that prohibits access to the Location. That order must
       result from a civil authority’s response to direct physical loss of or damage caused
       by a Covered Cause of Loss to property not owned, occupied, leased or rented by
       the Insured or insured under this Policy and located within the distance of the
       Insured's Location as stated in the Declarations. The Company will pay for the
       actual Time Element loss sustained, subject to the deductible provisions that would
       have applied had the physical loss or damage occurred at the Insured Location,
       during the time the order remains in effect, but not to exceed the number of
       consecutive days following such order as stated in the Declarations up to the limit
       applying to this Coverage.

Lexington Policy at 27 of 98; Interstate Policy at 29 of 101.

       74.     For each occurrence, the Civil or Military Authority special coverage is subject to

a $50 million sublimit, 90-day time limitation, and 5 mile distance limitation. Lexington Policy at

13 of 98; Interstate Policy at 15 of 101.

       75.     The Policies’ “Ingress/Egress” special coverage provides:

       The Company will pay for the actual Time Element loss sustained by the Insured,
       as provided by this Policy, resulting from the necessary Suspension of the Insured's
       business activities at an Insured Location if ingress or egress to that Insured
       Location by the Insured’s suppliers, customers or employees is prevented by
       physical obstruction due to direct physical loss of or damage caused by a Covered
       Cause of Loss to property not owned, occupied, leased or rented by the Insured or
       insured under this Policy and located within the distance of the Insured Location as
       stated in the Declarations. The Company will pay for the actual Time Element loss
       sustained, subject to the deductible provisions that would have applied had the
       physical loss or damage occurred at the Insured Location, during the time ingress
       or egress remains prevented by physical obstruction but not to exceed the number
       of consecutive days as stated in the Declarations following such obstruction up to
       the limit applying to this Coverage.

Lexington Policy at 32 of 98; Interstate Policy at 34 of 101.

       76.     For each occurrence, the Ingress/Egress special coverage is subject to a $50 million

sublimit, 90-day time limitation, and 5 mile distance limitation. Lexington Policy at 13 of 98;

Interstate Policy at 15 of 101.



                                                17
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 18 of 26




        77.     The Policies contain numerous other special coverages that may cover Northwell’s

ongoing costs and losses as it continues to battle COVID-19, including: Contingent Time Element,

Expediting Costs, Professional Fees, Protection and Preservation of Property, Research and

Development, Tenants Prohibited Access, Mobile Medical Equipment, Protection of Patients,

Professional Employment Replacement Expense, and Logistics Extra Cost.

        78.     The properties where Northwell has sustained costs and losses are insured

properties under the Policies, and the insured damages include Northwell’s loss of gross earnings,

extra expense, and increased costs.

        79.     Operating a network of healthcare facilities, Northwell understood that it would be

on the front lines in the event of a pandemic such as COVID-19, and it reasonably expected that

the Policies would cover such losses arising from such a pandemic. Northwell’s reasonable

expectation is based upon, among other things, the broad language in the Policies, the express

coverage for losses resulting from communicable disease, the express coverage for

decontamination costs, and the fact that the Policies do not contain language excluding losses

resulting from viruses or diseases. Indeed, Northwell’s Enterprise Risk Management plans reflect

its intention that the Policies would provide coverage for costs and losses arising out of pandemics

like the one it is currently facing.

        80.     Moreover, none of the Policies’ exclusions preclude Northwell’s claim for

coverage. Rather, the “Pollution, Contamination, Debris Removal” exclusion endorsement, which

Defendants claim erases Northwell’s coverage for communicable disease and decontamination

costs, only applies to traditional environmental and industrial pollution. It has no effect on claims

arising from the presence of the novel coronavirus at Northwell’s properties, the constant imminent

threat of its presence, or the associated government action or inaction in response to the pandemic.



                                                 18
            Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 19 of 26




       81.      Northwell has paid all premiums due to Defendants to purchase the Policies,

complied with all applicable duties under the Policies, and satisfied the applicable deductible.

V.     Northwell’s Claim to Defendants

       82.      In April 2020, during the early height of COVID-19’s presence in the New York

metropolitan area, Northwell gave prompt notice of its claim to Defendants. Through their

adjuster, Defendants reserved their rights and requested additional information, but did not indicate

whether they would cover any portion of Northwell’s claim under any of the Policies’ coverages.

Northwell promptly responded to all Defendants’ requests for information.

       83.      On October 30, 2020, over 6 months after Northwell noticed its claim, Defendants

sent Northwell a letter stating their “preliminary determination” was that there was no coverage

for Northwell’s claim. The October 30 letter only addressed the Interruption by Communicable

Disease, Decontamination Costs, and Civil or Military Authority coverage. The letter ignored that

Northwell has incurred costs and losses as a result of direct physical loss of or damage to its

property.

       84.      In the October 30 letter, Defendants acknowledged that Northwell’s manuscript

policy form specifically included coverages for Interruption by Communicable Disease and

Decontamination Costs. However, Defendants took the position that Endorsement #003, the

Policies’ “Pollution, Contamination, Debris Removal Exclusion” erased these coverages.

       85.      The “Pollution, Contamination, Debris Removal Exclusion” makes no reference to

the Policies’ special coverages for Interruption by Communicable Disease or Decontamination

Costs, much less does it state that it eliminates those special coverages. The notion that Defendants

unilaterally eliminated a health care system’s bargained for coverages for Interruption by

Communicable Disease and Decontamination Costs via endorsement, and that they would take



                                                 19
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 20 of 26




this position as Northwell faces the worst public health crisis in over a century, demonstrates the

unreasonableness of Defendants’ position.

       86.     The “Pollution, Contamination, Debris Removal Exclusion” does not apply to

Northwell’s costs and losses. The exclusion confirms that excluded damages must result from the

“release, discharge, dispersal, escape or dispersal” of pollutants or contaminants, which are defined

to be those substances regulated by specified environmental statutes and the United States

Environmental Protection Agency. This exclusion does not apply to Northwell’s claim.

       87.     As evidence that the pollution or contamination exclusion does not apply to the

pandemic, in 2006, the Insurance Services Office (an insurance trade group) drafted a new

endorsement, CP 01 40 07 06. The endorsement, which other insurers have since incorporated

into their policies, provides that the insurer “will not pay for loss or damage caused by or resulting

from any virus, bacterium or other microorganism that induces or is capable of inducing physical

distress, illness or disease.” Insurers have contended that this is the exclusion that prohibits losses

resulting from viruses. Defendants chose not to include this endorsement or an analogous

provision in their Policies; instead, they included only the exclusion for pollution, contamination,

or debris removal.

       88.     Defendants also claimed that two executive orders issued by New York Governor

Andrew Cuomo and one directive issued by the New York Commissioner of Health did not trigger

coverage because they did not completely prohibit access to Northwell’s facilities. Here, the

government orders have prohibited access to Northwell’s properties and forced the closure of

Northwell’s non-essential businesses. Nothing in the Policies requires the complete prohibition or

total shutdown of access to Northwell’s facilities for coverage. To the contrary, “suspension” is

defined as the “slowdown or cessation of [Northwell’s] business activities.” Lexington Policy at



                                                  20
         Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 21 of 26




63 of 98; Interstate Policy at 65 of 101 (emphasis added). None of the special coverages require a

showing that an order prohibiting access to Northwell’s premises must result in a total shutdown

of the property.

       89.     Furthermore, Defendants’ position that the order prohibiting access to Northwell’s

facilities must result in the complete shutdown of the property defies Northwell’s reasonable

expectations when it purchased coverage from Defendants for a significant premium. Hospitals

and critical care facilities like the ones run by Northwell are among the few essential businesses

that will always stay at least partially open during crises to serve those in need, including during

pandemics like the COVID-19 pandemic. Defendants’ position that Northwell’s properties must

be completely shutdown by government order for communicable disease and civil authority

coverage to apply renders the coverage Northwell bargained for and expected completely illusory.

       90.     On December 18, 2020, Northwell sent Defendants a letter raising the above points

and urging Defendants to reconsider their denial of coverage.

       91.     Defendants refused to reconsider their positions, and on January 6, 2021, they

reiterated their complete denial of coverage.

       92.     In their responses to Northwell’s claim for coverage, Defendants ignore that

because COVID-19 and SARS-CoV-2 are physically present at Northwell’s properties, they cause

physical loss of or damage to Northwell’s property. Thus, Defendants have failed to recognize

that Northwell’s costs and losses are covered under the Policies’ insuring agreements for Property

Damage and Time Element and numerous special coverages, including, but not limited to,

Contingent Time Element, Expediting Costs, Ingress/Egress, Professional Fees, Protection and

Preservation of Property, Research and Development, Tenants Prohibited Access, Mobile Medical

Equipment, Protection of Patients, Professional Employment Replacement Expense, and Logistics



                                                21
          Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 22 of 26




Extra Cost. Finally, Defendants ignore that Northwell’s losses result from a number of causes

other than the virus or disease, including, but not necessarily limited to, the pandemic,

governmental negligence, or the Orders, all of which are other covered causes of loss under the

Policies and constitute direct physical loss of Northwell’s property and/or direct physical damage

to Northwell’s property.

        93.     The October 30 and January 6 letters from Defendants sent a clear message that

they do not intend to pay for all of, or indeed any of, Northwell’s significant costs and losses

covered under the Policies.

        94.     Defendants’ responses have further harmed Northwell by depriving it of the benefit

of the bargain it purchased in the Policies. Defendants’ position has forced Northwell to fight a

two-front battle, both against the COVID-19 pandemic, but also to obtain coverage to which it is

clearly entitled. Northwell comes to this Court to force Defendants to provide the coverage it is

owed under the Policies.

                                  FIRST CAUSE OF ACTION
                                     (Breach of Contract)

        95.     Northwell repeats and realleges the allegations set forth in the foregoing paragraphs

as if fully set forth herein.

        96.     The Lexington Policy constitutes a valid and enforceable contract between

Northwell and Lexington.

        97.     The Interstate Policy constitutes a valid and enforceable contract between

Northwell and Interstate.

        98.     As described above, Northwell has sustained, and is continuing to sustain, costs and

losses covered under the Policies and during the Policy period.




                                                 22
          Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 23 of 26




        99.     Northwell provided prompt notice of its costs and losses, performed all obligations

required of it under the Policies, and/or was ready, willing, and able to perform its obligations

under the Policies at the time Defendants stated in their October 30, 2020 letter that there was no

coverage available for Northwell under the Policies.

        100.    Under the terms of the Policies, Lexington must pay up to $1,125,000,000 and

Interstate must pay up to $12,500,000 for any costs or losses covered under the Policies, subject

only to sublimits, time limits, and/or deductibles for specific coverages.

        101.    Defendants have not paid any amounts to Northwell in connection with its claim.

Instead, Defendants have asserted various inapplicable bases to wrongfully deny coverage for

Northwell’s claim.

        102.    As a direct and proximate result of Defendants’ breach of contract, Northwell has

suffered and will continue to suffer damages in excess of $75,000 in an amount to be determined

at trial, plus consequential damages, attorneys’ fees, and pre- and post-judgment interest to the

extent permitted by law.

                                 SECOND CAUSE OF ACTION
                                    (Declaratory Judgment)

        103.    Northwell repeats and realleges the allegations set forth in the foregoing paragraphs

as if fully set forth herein.

        104.    Under the terms of the Policies, Lexington must pay up to $1,125,000,000 and

Interstate must pay up to $12,500,000 for any costs or losses covered under the Policies, subject

only to sublimits, time limits, and/or deductibles for specific coverages.

        105.    As detailed above, Northwell’s costs and losses are covered under the Policies and

are not excluded from coverage.

        106.    Defendants dispute their legal obligation to pay Northwell’s claim.

                                                 23
           Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 24 of 26




        107.    An actual and justiciable controversy presently exists between Northwell and

Defendants concerning the proper construction of the Policies, and the rights and obligations of

the parties thereto, with respect to Northwell’s claim for costs and losses arising out of the

coronavirus outbreak.

        108.    Northwell seeks a declaratory judgment in favor of Northwell and against

Defendants declaring that Northwell is entitled to coverage under the Policies.

        109.    A declaratory judgment would be useful in resolving this case or controversy.

Northwell’s costs and losses are ongoing. By clarifying the parties’ rights and duties under the

Policies, a declaratory judgment would guide Defendants’ treatment of Northwell’s covered, but

unaccrued, costs and losses, in addition to the significant damages Northwell has already accrued.

Because Northwell’s accrued costs and losses have not yet ripened such that a final amount of

damages can be ascertained, the declaratory judgment claim would afford Northwell relief

independent of the breach of contract claim.

                                THIRD CAUSE OF ACTION
               (Breach of the Implied Covenant of Good Faith and Fair Dealing)

        110.    Northwell repeats and realleges the allegations set forth in the foregoing paragraphs

as if fully set forth herein.

        111.    The Policies are valid contracts between Northwell and Defendants.

        112.    Every contract imposes upon the contracting parties the duty of good faith and fair

dealing.

        113.    Defendants have breached the implied covenant of good faith and fair dealing by,

among other things, delaying assessment of Northwell’s claim and putting forward baseless

reasons why Northwell’s claim is not covered, including Defendants’ contention that a “pollution”

exclusion added through endorsement eliminated Northwell’s bargained for coverages for

                                                 24
           Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 25 of 26




Interruption by Communicable Disease and Decontamination Costs, and Defendants’ baseless

contention that Northwell’s facilities must be completely shut down before it is entitled to

coverage.

          114.   Defendants have violated the standards for good faith and fair dealing set forth in

New York Insurance law § 2601(a).

          115.   Northwell has been damaged by Defendants’ breach of the implied covenant of

good faith and fair dealing in an amount to be determined at trial.

          116.   Northwell is entitled to consequential damages flowing from Defendants’ violation

of the implied covenant of good faith and fair dealing, including, without limitation, the attorneys’

fees and costs incurred by Northwell in enforcing its rights and as a consequence of Defendants’

bad faith delays in providing coverage for Northwell’s claim.

          117.   Consequential damages, including payment of attorneys’ fees and costs, were

reasonably contemplated by Northwell and Defendants at the time they entered into the Policies.

                                     PRAYER FOR RELIEF

          WHEREFORE, Northwell prays for relief as follows:

          a.     On the First Cause of Action, Northwell requests that the Court enter judgment

against Defendants, awarding Northwell damages in an amount to be determined at trial, plus

consequential damages, attorneys’ fees, and pre- and post-judgment interest to the extent permitted

by law;

          b.     On the Second Cause of Action, Northwell requests that the Court enter a

declaratory judgment in favor of Northwell against Defendants that Northwell’s costs and losses

are covered under the Policies and declaring that Defendants are required to pay Northwell, up to

the applicable limits, for claimed amounts under the Policies.



                                                 25
           Case 1:21-cv-01104-JSR Document 1 Filed 02/08/21 Page 26 of 26




          c.     On the Third Cause of Action, Northwell requests that the Court enter a judgment

against Defendants, awarding Northwell damages in an amount to be determined at trial, plus

consequential damages, attorneys’ fees, and pre- and post-judgment interest to the extent permitted

by law;

          d.     For all Causes of Action, all pre-judgment and post-judgment interest as allowed

by law and all costs incurred as a consequence of having to prosecute this lawsuit, including

attorneys’ fees; and

          e.     Northwell requests such other and further relief as the Court deems just and proper.

                                          JURY DEMAND

          Northwell hereby demands a trial by jury on all issues so triable.

 Dated: New York, New York                             /s/ Robin L. Cohen
        February 8, 2021                               Robin L. Cohen
                                                       Alexander M. Sugzda
                                                       Cynthia M. Jordano
                                                       COHEN ZIFFER FRENCHMAN &
                                                       MCKENNA LLP
                                                       1350 Avenue of the Americas, 25th Floor
                                                       New York, New York 10019
                                                       Tel: (212) 584-1890
                                                       rcohen@cohenziffer.com
                                                       asugzda@cohenziffer.com
                                                       cjordano@cohenziffer.com

                                                       Attorneys for Plaintiff Northwell Health, Inc.




                                                  26
